              Case 2:19-cv-04237-MRW Document 69 Filed 12/18/19 Page 1 of 10 Page ID #:1357


              1   DIAMOND McCARTHY LLP
                  Ryan M. L~ine (SBN 238216)
              2   ryan. lap£ne diamondmccarthy. com
                  Joshua H. err (SBN 301775)
              3   joshua. herr(Ci),diamondmccarthx com
                  333 South HO'Q_e Street, Suite 1800
              4   Los Angeles, California 90071
                  Telephone: {424) 278-2335
              5   Facsimile: (424) 278-2339
              6   Attorneys for Plaintiffs, NANO FOUNDATION, LTD. and
                  COLIN LeMAHIEU
              7
              8                           UNITED STATES DISTRICT COURT
              9                         CENTRAL DISTRICT OF CALIFORNIA
             10
    ......                                                      Case No. 2:19-cv-04237-MRW
      11
    --'
    --'
                  NANO FOUNDATION, LTD., a New
>-
::c::             York non-profit corporation; and
      12                                                        PLAINTIFF NANO FOUNDATION,
~                 COLIN LeMAHIEU, an individual,                LTD.'S MOTION TO DISMISS ITS
<                                                               COMPLAINT PURSUANT TO RULE
~     13
~
  tJ
                                Plaintiffs,                     41(A)(2)
Q            14
z                        vs.                                    Date:        January 22, 2020
0                                                               Time:        9:30 a.m.
~            15
~                 DAVID C. SILVER, an individual,               Location:    Courtroom 550
Q            16
             17                 Defendant.                      Action Filed:      May 15, 2019

             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
                  Case No. 2:19-CV-04237-MRW             PLAINTIFF NANO FOUNDATION'S MOTION TO DISMISS ITS
                                                                                               COMPLAINT
               Case 2:19-cv-04237-MRW Document 69 Filed 12/18/19 Page 2 of 10 Page ID #:1358


           1                                      NOTICE OF MOTION
           2              TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
           3              PLEASE TAKE NOTICE THAT on January 22, 2020, at 9:30 a.m., before the
           4     Honorable Michael R. Wilner in Courtroom 550 of this Court located at Roybal
           5     Federal Building and United States Courthouse, 255 E. Temple St., Los Angeles,
           6     California, 90012, Plaintiff Nano Foundation, Ltd. ("Nano Foundation") will move
           7     for approval to dismiss its action against Defendant David Silver, which consists of a
           8     single claim for Trade Libel (the third cause of action in the operative complaint).
           9     Plaintiff Colin LeMahieu' s case will proceed against Defendant.
          10              This motion is made pursuant to Rule 41(a)(2) of the Federal Rules of Civil
    __,
    ~
    __,   1 1 Procedure, which provides that, after a defendant has filed an answer or motion for
>-
::c:
          12     summary judgment, the party must seek leave of court to voluntarily dismiss its
~
<
~
 I;..>
          13     claims.
~
Q         14              While Nano Foundation is confident that it would succeed on its Trade Libel
z
0
~         15     claim, Silver has engaged in scorched-earth litigation which has led this action to cost
;:=:;
Q         16     more than Nano Foundation is prepared to spend on legal fees and costs at this time.
          17     The cost-benefit analysis has changed such that Nano Foundation does not consider a
          18     victory at trial worth the costs of litigating this matter further. Because Silver has
          19     filed a motion to stay this action indefinitely, Nano Foundation seeks to discharge its
          20     claim now to stop the bleeding and allow LeMahieu's claims to proceed to timely
          21     trial.
          22              This motion is based on this Notice of Motion and Motion, the attached
          23     memorandum of points and authorities in support thereof, and all files and pleadings
          24     in this action.
          25
          26
          27
          28
                                                             -1-
                 Case No. 2:19-CV-04237-MRW             PLAINTIFF NANO FOUNDATION'S MOTION TO DISMISS ITS
                                                                                              COMPLAINT
Case 2:19-cv-04237-MRW Document 69 Filed 12/18/19 Page 3 of 10 Page ID #:1359
                  Case 2:19-cv-04237-MRW Document 69 Filed 12/18/19 Page 4 of 10 Page ID #:1360


              1                     MEMORANDUM OF POINTS AND AUTHORITIES
              2     I.     INTRODUCTION AND STATEMENT OF PERTINENT FACTS
              3            Plaintiffs Nano Foundation, Ltd. ("Nano Foundation") and Colin LeMahieu
              4     filed this action to recover damages and rehabilitate LeMahieu's good name after
              5     David Silver told a series of inflammatory, fantastic lies in a keynote speech at an
              6     industry conference to an audience of industry leaders, peers, colleagues, and
              7     contemporaries.
              8            Silver responded by filing three frivolous motions and engaging in costly
              9     discovery machinations that have succeeded in running up Nano Foundation's costs
             10     considerably.
    ......
    -'
    -'       11            Silver filed a frivolous Motion to Dismiss arguing that a settlement agreement
>-
:c
             12     to which Silver was not a party released the claims against him herein. To make that
~
<                   argument, Silver relied on release language in that settlement agreement that applied
c...,)
 <;..J
             13
:::;
Q    14             solely to parties that were not natural persons. Silver represented no such party. The
z:
0
:::; 15             Court denied his frivolous motion.
~
Q            16            The Court also denied his frivolous Rule 11 motion, which was based on the
•
~17                 same release language that applies to parties that were not natural persons.
             18            Silver concomitantly filed an anti-SLAPP motion, arguing that his keynote
             19     speech at a conference fell within the penumbra of California Code of Civil Procedure
             20     § 425 .16 because it was related to ongoing litigation. Such out of court statements are
             21     not protected under Section 425.16 as they cannot bear a "reasonable relation to the
             22     action and [have been] made to achieve the objects of the litigation". Rosenthal v.
             23     !rel! & Manella, 135 Cal.App.3d 121, 126 (1982). The statute extends only to out of
             24     court statements directly related to the prosecution or defense of the claims
             25     themselves, like affidavits of service of process or notices of intent to commence legal
             26     proceedings. See, Rusheen v. Cohen, 37 Cal.4th 1048 (2006); Rubin v. Green, 4
             27     Cal.4th 1187 (1993). Further, as the California Supreme Court confirmed again this
             28     year, merely referring to or bearing relation to a subject of broad public interest does
                                                                1
                    Case No. 2:19-CV-04237-MRW            PLAINTIFF NANO FOUNDATION'S MOTION TO DISMISS ITS
                                                                                                COMPLAINT
           Case 2:19-cv-04237-MRW Document 69 Filed 12/18/19 Page 5 of 10 Page ID #:1361


           1 not afford a party protection under Section 425.16. FilmOn.com Inc. v. Double Verify,
           2   Inc., 7 Cal.5th 133, 150 (2019). Rather, "the statement must in some manner itself
           3   contribute to the public debate" on a matter of broad public concern. Id. Silver did
           4   not even attempt to argue in his motion that he met this heightened threshold for
           5   protection, nor could he under FilmOn.com Inc. The Court did not grant Silver's anti-
           6   SLAPP motion.
           7          Silver then filed a meritless cross-complaint asserting claims based on the very
           8   same release language that applied to parties who were not natural persons. He
           9   ultimately dismissed that frivolous filing, but not before Nano Foundation had to
          10   expend considerable resources drafting a motion to dismiss.
    __,               Silver also propounded seventy-seven (77) requests for production requesting
    ~
    __,   11
>-
::c:           all documents under the sun. While Nano Foundation believes that the Court would
        12
~
<
'-..)
  c;..> 13     ultimately rule in its favor by rejecting or substantially narrowing those requests, such
~
0         14   a discovery dispute would saddle Nano Foundation with even more attorney's fees to
z:
0
~         15   pay.
~
0         16          Silver has now filed a motion to stay this case for years, until all appeals have
          17   been exhausted in a pending federal action in its nascent stages in San Francisco.
          18   Such broad, open-ended stay requests are strongly disfavored in the Ninth Circuit.
          19   Yong v. INS, 208 F.3d 1116, 1119 (9th Cir. 2000); see also Itel Corp. v. MIS Victoria
          20   U (Ex Pishtaz Iran), 710 F.2d 199, 202-03 (5th Cir. 1983) ("We respect the trial
          21   court's inherent power 'to control the disposition of the causes on its docket with
          22   economy of time and effort for itself, for counsel and for litigants' and we give
          23   deference to the district court's judgment that the stay will avoid hardship and
          24   inequity, but we 'cannot abdicate our [role] ... to prevent the ossification of rights
          25   which attends inordinate delay"'). As detailed more fully in Nano Foundation's
          26   opposition to that motion to stay, a stay on the facts of Silver's application would not
          27   be warranted even ifthe Ninth Circuit did not disfavor such broad, inordinate delay.
          28   However, that motion has forced Nano Foundation to incur even more attorney's fees.
                                                           2
               Case No. 2:I9-CV-04237-MRW             PLAINTIFF NANO FOUNDATION'S MOTION TO DISMISS ITS
                                                                                            COMPLAINT
             Case 2:19-cv-04237-MRW Document 69 Filed 12/18/19 Page 6 of 10 Page ID #:1362


             1          Nano Foundation is a non-profit that exists to support the Nano cryptocurrency.
             2   It has a limited cache of Nano to fund its operations, and its litigation budget is small.
             3   Silver's disproportional, scorched-earth litigation tactics have had a chilling effect,
             4   likely intended, on Nano Foundation. It is not worth spending a small fortune to
             5   pursue its claims, even though they are meritorious.
             6          While plaintiff Colin LeMahieu intends to continue pursuing his claims against
             7   Silver, with a narrowed focus to cut costs, it is in Nano Foundation's best interest to
             8   step aside and devote its limited resources to its primary mission.
             9   II.    LEGAL STANDARD
            10          Federal Rule of Civil Procedure Rule 41(a)(2) provides that a plaintiff must
    .....
    __,
    __,     11   obtain court approval to dismiss "on terms that the court considers proper." Fed R.
>-
::c
            12   Civ. Proc. 41(a)(2).
~
<                       The Court has discretion to permit voluntary dismissal after an answer has been
~
 ~
            13
2
Q           14   filed. Hamilton v. Firestone Tire & Rubber Co., Inc., 679 F.2d 143, 145 (9th Cir.
z
0
2           15   1982). The rules require a Court order "to prevent voluntary dismissals which
~
Q           16   unfairly affect the other side and to permit the imposition of curative conditions."
•
~ 17             Alamance Indus., Inc. v. Filene's, 291F.2d142, 146 (1st Cir. 1961); Arias v.
            18   Cameron, 776 F.3d 1262, 1268-1269 (11th Cir. 2015). Courts
            19   generally allow dismissal, with or without prejudice, unless doing so will cause
            20   defendant "some plain legal prejudice." Hamilton v. Firestone Tire & Rubber Co.,
            21   Inc., supra, 679 F .2d at 145. Generally courts may only deny a request for dismissal
            22   if dismissal were without prejudice and would both raise the specter of a possible
            23   future lawsuit and cause "some cognizable prejudice greater than the mere prospect of
            24   a second lawsuit." Hartford Acc. & lndem. Co. v. Costa Lines Cargo Services, Inc.,
            25   903 F.2d 352, 360 (5th Cir. 1990). Examples of such prejudice include loss of the
            26   right to a jury trial or a statute of limitations defense. Westlands Water Dist. v. United
            27   States, 100 F.3d 94, 97 (9th Cir. 1996).
            28          It is an abuse of discretion to deny a request for dismissal based on the court's
                                                             3
                 Case No. 2:19-CV-04237-MRW             PLAINTIFF NANO FOUNDATION'S MOTJON TO DISMISS ITS
                                                                                             COMPLAINT
               Case 2:19-cv-04237-MRW Document 69 Filed 12/18/19 Page 7 of 10 Page ID #:1363


           1     convenience or sunk time on the matter (Baca v. Berry, 806 F.3d 1262, 1269 (10th
           2     Cir. 2015)), based on the possibility of a second lawsuit (Westlands Water Dist. v.
           3     United States, supra, 100 F.3d at 96), based on the expenses the defendant has already
           4     incurred (Jn re Lowenschuss, 67 F.3d 1394, 1400-1401 (9th Cir. 1995)), or based on
           5     any tactical advantage that dismissal might provide the dismissing plaintiff (see
           6     Hamilton v. Firestone Tire & Rubber Co., Inc., supra, 679 F.2d at 146, fn. 1; and Lau
           7     v. Glendora Unified School Dist., 792 F.2d 929, 930 (9th Cir. 1986)).
           8            Voluntary dismissals under Rule 41(a) are typically without prejudice unless
           9     otherwise noted. Fed. R. Civ. Proc. 41(a)(2). A dismissal should be without
          10     prejudice unless it would severely prejudice the defendant, such as "when a party
    __,
    "'-
    __,   11     proposes to dismiss the case at a late stage of pretrial proceedings, or seeks to avoid
>-
::c       12     an imminent adverse ruling, or may on refiling deprive the defendant of a limitations
~
<
~
  I;..>   13     defense." In re FEMA Trailer Formaldehyde Products Liability Litig., 628 F.3d 157,
:::::;;
0         14     162 (5th Cir. 2010). When a plaintiff requests a dismissal without prejudice, the court
2:
0
:::::;; 15       may not dismiss with prejudice without first giving the plaintiff the option
~
0         16     to withdraw its motion. Lau v. Glendora Unified School Dist., 792 F.2d 929, 930 (9th
•
~17              Cir. 1986).
          18            When deciding whether to dismiss without prejudice, courts may consider a
          19     multitude of factors, including but not limited to Defendant's efforts and expense
          20     incurred in preparing for trial, the plaintiffs diligence in prosecuting the action, the
          21     plaintiffs explanation of the need to dismiss, and the status of the litigation such as
          22     the immediacy of trial. Brown v. Baeke, 413 F.3d 1121, 1124 (10th Cir. 2005); Doe v.
          23     Urohealth Systems, Inc., 216 F.3d 157, 160 (1st Cir. 2000); Zagano v. Fordham
          24     Univ., 900 F.2d 12, 14 (2nd Cir. 1990). Rule 41(a)(2) motions for dismissal without
          25     prejudice can generally only be refused in extreme cases such as when it is brought on
          26     the eve of trial or immediately after an adverse ruling or prohibits the defendant from
          27     pursuing counterclaims. Jn re Skinner & Eddy Corp., 265 U.S. 86, 93-94 (1924);
          28     Spencer v. Moore Business Forms, Inc., 87 F.R.D. 118, 122 (ND GA 1980).
                                                              4
                 Case No. 2:19-CV-04237-MRW             PLAINTIFF NANO FOUNDATION'S MOTION TO DISMISS ITS
                                                                                              COMPLAINT
                  Case 2:19-cv-04237-MRW Document 69 Filed 12/18/19 Page 8 of 10 Page ID #:1364


              1     III.    ARGUMENT
              2             Nano Foundation's voluntary dismissal should be granted here because it is
              3     sought for a good reason and will not prejudice defendant David Silver. As detailed
              4     above, Nano Foundation has now faced down four (4) frivolous motions by Silver to
              5     derail this litigation and a frivolous cross-complaint that Silver withdrew only after
              6     Nano Foundation had to draft a motion to dismiss, not to mention abusively over-
              7     broad discovery.
              8             Nano Foundation simply does not have the resources to fight an endless war of
              9     attrition with Silver. Silver's prior counsel disclosed that Silver was using his own
             10     law firm to work on this matter while slapping his counsel's name on pleadings.
    ......
    _,
    _,       11     While it may no longer be the case with new counsel, Nano Foundation does not have
>-
::c
             12     a law firm at his disposal and actually has to pay out of pocket and handsomely to
~
<
~
~
             13     respond to Silver's endless filings.
2
Q            14             Indeed, while flooding the Court with frivolous filings, Silver has made
z
0
2            15     absurdly low-ball settlement offers. He clearly believes that if he stays this action
~
Q            16     indefinitely or runs up Nano Foundation's and LeMahieu's costs enough, he can
             17     escape the consequences of his misconduct for pennies and an "I'm sorry." While
             18     LeMahieu intends to pursue his claims by narrowing the focus thereof, Silver's
             19     scorched Earth litigation strategy has been successful in forcing Nano Foundation to
             20     fold.
             21             Permitting Nano Foundation to bow out now will only benefit Silver, not
             22     prejudice him. It will save both Silver and Nano Foundation from incurring further
             23     attorney's fees and costs in litigation this action as between those parties. Because
             24     dismissal will not prejudice Silver, it should be granted.
             25             The dismissal should be entered without prejudice because doing so will not
             26     cause Silver any prejudice. Discovery is still underway, trial is still months away, and
             27     there is no recent or pending adverse ruling on Nano Foundation's claims. This is not
             28     one of the extreme cases contemplated in In re Skinner, supra, 265 U.S. 86, where
                                                                5
                    Case No. 2:19-CV-04237-MRW             PLAINTIFF NANO FOUNDATION'S MOTION TO DISMISS ITS
                                                                                                COMPLAINT
            Case 2:19-cv-04237-MRW Document 69 Filed 12/18/19 Page 9 of 10 Page ID #:1365


            1   dismissal is requested on the eve of trial, immediately after an adverse ruling, or with
            2   the intention of prohibiting the defendant from pursuing counterclaims.
            3          Finally, no terms or conditions should be imposed at this time. While courts
            4   sometimes require dismissing parties to pay certain costs, such costs are only to
            5   prevent the defendant from incurring duplicative defense costs should the claims be
            6   re-filed. Koch v. Hankins, 8 F.3d 650, 651 (9th Cir. 1993). Courts generally do not
            7   order such costs in circumstances where the plaintiff had a "realistic chance of
            8   success" and pursued the action in good faith. See Stevedoring Servs. ofAm. v.
            9   Armilla Jnt'l B. V, 889 F.2d 919, 921 (9th Cir. 1989). Nano Foundation made its
           10   claims in good faith and with a realistic chance of success. Those claims survived
    .,,_
    --'
    --'    11   three attacks: a motion to dismiss, a motion for sanctions, and an anti-SLAPP motion
>-
::c
           12   to strike. In the unlikely event that Nano Foundation chooses to file these claims a
~
<               second time, Silver may seek an award of duplicative costs in that action. See
~
c;,..J
           13
~
0          14   Esposito v. Piatrowski, 223 F.3d 497, 499-500 (7th Cir. 2000). There is no need to
;z
0
~          15   impose such costs now.
:s
0          16   IV.    CONCLUSION
           17          For the foregoing reasons, Plaintiff Nano Foundation, Ltd. respectfully requests
           18   that the Court grant the Motion and dismiss its claims herein with prejudice.
           19
           20
           21   DATED: December 18, 2019               RYAN M. LAPINE, ESQ.
                                                       ROSENFELD, MEYER & SUSMAN LLP
           22
                                                       By:         Isl Ryan M Lapine
           23                                                      Ryan M. L~pine
                                                       Att9rn~s for Plaintiffs, NANO
           24                                          FOUNDATION, LTD. and COLIN
                                                       LEMAHIEU
           25
           26
           27
           28
                                                             6
                Case No. 2: l 9-CV-04237-MR W         PLAINTIFF NANO FOUNDATION'S MOTION TO DISMISS ITS
                                                                                            COMPLAINT
              Case 2:19-cv-04237-MRW Document 69 Filed 12/18/19 Page 10 of 10 Page ID #:1366


              1                                 CERTIFICATE OF SERVICE
              2              I certify that a copy of the above and forgoing was served on December 18,
              3   2019 by means of the Court's ECF service to BRIDGET B. HIRSCH, ESQ.,
              4   ANDERSON CALIFORNIA KILL L.L.P., 355 South Grand Avenue, Los Angeles,
              5   CA 90071; STEPHEN D. PALLEY, ESQ., ANDERSON KILL L.L.P., 1717
              6   Pennsylvania Ave., NW, Suite 200, Washington, DC 20006; Email:
              7   bhirsch@andersonkill.com; spalley@andersonkill.com.
              8
              9                                             By:          Isl Ryan M Lapine
             10
    ......
    _,
    _,       11
>-
::c:
             12
~
<
(;...,,)
  c;j
             13
::::;
0            14
z
0
::::; 15
:s
0            16
             17
             18
             19
             20
             21   944287vl


             22
             23
             24
             25
             26
             27
             28
                                                                7
                  Case No. 2:19-CV-04237-MRW               PLAINTIFF NANO FOUNDATION'S MOTION TO DISMISS ITS
                                                                                                COMPLAINT
